' WEINBERGER, District Judge.
Plaintiff having filed his complaint, and the defendant Edward M. Lansdowne having filed his answer, and the matter having come on regularly for trial on the 11th day of April, 1949 before the Honorable Jacob Weinberger sitting without a jury, a jury having been waived, plaintiff being represented by Stephen D. Monahan, Esq., and the defendant Edward M. Lansdowne being represented by Edward Clayton Jones, Esq., oral and documentary evidence having been introduced, and the parties hereto by their respective attorneys having entered into stipulations of fact, the Court now makes the following findings of fact:
I.
That the plaintiff filed his complaint herein on January 14, 1949.
II.
That at the time of the filing of the complaint herein, the defendant Edward M. Lansdowne was a resident of the City of Los Angeles, State of California, in the Southern District of California, and Central Division thereof.
III.
That at all times pertinent to -this action the defendant Edward M. Lansdowne was the landlord of -the housing accommodations described as Apartment B, contained within the premises located at 3360 West 9th Street, Los Angeles, California, and within the Los Angeles- Defense Rental Area.
IV.
Tha-t -the housing accommodations which are the subject of this action and described as Apartment B, and contained within the premises located at 3360 West 9th Street, Los Angeles, California, were occupied as a housing accommodation for a period of 24 consecutive months during the .period February 1, 1945 to March 31, 1948 by a manager, not a member of the landlord’s immediate family, as a part of the compensation he received for his services as manager.
V.
That the defendant Edward M. Lansdowne received from the tenant Louis P. Ha-cker, as rent for the housing accommodations described as Apartment B, within the premises located at 3360 West 9th Street, Los Angeles, California, the sum of $125.00 per month for the period November 1, 1947 to and including May 31, 1948.
VI.
That the maximum legal rent for the said premises was at all times pertinent to this action the sum of $85.00 per month.
Conclusions of Law
1. That -the Court has- jurisdiction of the parties and the premises.
2. That the housing accommodations which are the subject of -this action, described as Apartment B and contained within the premises located at 3360 West 9th Street, Los Angeles, California, were, for the 24 months’ period during which they were occupied by a manager as a part of the compensation for his services, rented to the said manager as housing accommodations, within the purview of the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix § 1881 et seq., and the Regulations and official interpretations issued pursuant thereto.
3. That the said housing accommodations were, during the said -two year period of occupancy by the said manager, exempt from'the Rent Regulations, but that following such two years’ period, when they were again rented to a tenant Louis *813P. Hacker under an ordinary agreement, the exemption ceased to apply.
4. That the said housing accommodations were not and are not decontrolled by reason of the manager’s two years’ occupancy because they were, during such two year period, actually rented, within the purview of the Act and the Regulations and official interpretations issued pursuant thereto, to a person who was not a member of the landlord’s immediate family.
S. That the plaintiff is entitled to a judgment against said defendant Edward M. Lansdowne in the amount of $280.00 for the benefit of the said tenant Louis P. Hacker.